Exhibit 10.1.2
AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
This AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT is dated as of March 31, 2020 (this “Amendment”), among AMERESCO, INC.
(the “Borrower”), THE GUARANTORS PARTY HERETO (the “Guarantors” and collectively
with the Borrower, the “Loan Parties”), THE LENDERS PARTY HERETO (the
“Lenders”), and BANK OF AMERICA, N.A., as administrative agent (the “Agent”).
WHEREAS, the Loan Parties, the Lenders, and the Agent are parties to that
certain Fourth Amended and Restated Credit and Security Agreement dated as of
June 28, 2019, among the Borrower, the Guarantors, the Lenders, and the Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, the Loan Parties, the Agent and the Lenders wish to make certain
corrections and other changes to the Credit Agreement, and accordingly revise
certain provisions of the Credit Agreement, as described herein;
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Credit Agreement is hereby amended as
follows:
1.Capitalized Terms. Except as otherwise expressly defined herein, all
capitalized terms used herein which are defined in the Credit Agreement have the
same meanings herein as therein, except to the extent that such meanings are
amended hereby.
2.Amendment to Credit Agreement.
(a)Section 1.01 of the Credit Agreement is hereby amended to delete the
definitions of “Bail-In Action,” “Bail-In Legislation,” “Eurocurrency Rate” and
“Write-Down and Conversion Powers” in their entirety and replace such
definitions with the following new definitions of such terms:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
81229835v.3
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the



--------------------------------------------------------------------------------



resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Eurocurrency Rate” means:
1.for any Interest Period, with respect to any Credit Extension:
a.denominated in a LIBOR Quoted Currency, the rate per annum equal to the London
Interbank Offered Rate as administered by ICE Benchmark Administration (or any
other Person responsible for the administration of such rate for U.S. Dollars
for a period equal in length to such Interest Period) (“LIBOR”), as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Agent from time to
time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m. (London time)
on the Rate Determination Date, for deposits in the relevant currency, with a
term equivalent to such Interest Period; and
b.denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dollar Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Agent from time to time) (in such case, the “CDOR Rate”) at or
about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date with a
term equivalent to such Interest Period; and
2.for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;
provided that, ‎(i) to the extent a comparable or successor rate is approved
pursuant to Section 3.03, the approved rate shall be ‎applied in a manner
consistent with ‎market practice; provided, further that, to the extent ‎such
market practice is not administratively ‎feasible for the Agent, such ‎approved
rate shall be applied in a manner as otherwise reasonably ‎determined by the
Agent, and (ii)‎ if the Eurocurrency Rate shall be less than one percent (1%),
such rate shall be deemed to be one percent (1%) for purposes of this Agreement.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into
2



--------------------------------------------------------------------------------



shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
i.Section 1.01 of the Credit Agreement is hereby further amended to insert the
following new definitions in alphabetical order:
‎“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any ‎UK Financial Institution.‎
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Withholding Agent” means the Borrower and the Agent.
ii.Section 1.04 of the Credit Agreement is hereby amended by deleting in their
entirety the second sentence of paragraph (a) and the second sentence of
paragraph (b) and replacing the second sentence of paragraph (a) with the
following:
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant ‎‎(including the computation of any financial covenant) contained
herein, (i) Indebtedness of the ‎Borrower and its Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal ‎amount thereof, and the
effects of FASB ASC 825 and FASB ASC 470–20 on financial ‎liabilities shall be
disregarded, (ii) all liability amounts shall be determined excluding any
liability ‎relating to any operating lease, all asset amounts shall be
determined excluding any right-of-use ‎assets relating to any operating lease,
all amortization amounts shall be determined excluding any ‎amortization of a
right-of-use asset relating to any operating lease, and all interest amounts
shall ‎be determined excluding any deemed interest comprising a portion of fixed
rent payable under ‎any operating lease, in each case to the extent that such
liability, asset, amortization or interest ‎pertains to an operating lease under
which the covenantor or a member of its consolidated group ‎is the lessee and
would not have been accounted for as such under GAAP as in effect on ‎December
31, 2015, and (iii) all terms of an accounting or financial nature used herein
shall be ‎construed, and all
3



--------------------------------------------------------------------------------



computations of amounts and ratios referred to herein shall be made, without
‎giving effect to any election under FASB ASC Topic 825 “Financial Instruments”
(or any other ‎financial accounting standard having a similar result or effect)
to value any Indebtedness of the ‎Borrower or any Subsidiary at “fair value”, as
defined therein. For purposes of determining the ‎amount of any outstanding
Indebtedness, no effect shall be given to any election by the ‎Borrower to
measure an item of Indebtedness using fair value (as permitted by Financial
‎Accounting Standards Board Accounting Standards Codification 825–10–25
(formerly known ‎as FASB 159) or any similar accounting standard).‎
iii.Paragraph (a) of Section 3.01 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following new paragraph (a):
‎(a)‎ Payments Free of Taxes; Obligation to Withhold; Payments on ‎Account of
Taxes. Any and all payments by or on account of any obligation of any Loan
‎Party under any Loan Document shall be made without deduction or withholding
for any ‎Taxes, except as required by applicable Laws. If any applicable Laws
(as determined in ‎the good faith discretion of an applicable Withholding Agent)
require the deduction or ‎withholding of any Tax from any such payment by a
Withholding Agent, then the ‎applicable Withholding Agent shall be entitled to
make such deduction or withholding ‎and shall timely pay the full amount
deducted or withheld to the relevant Governmental ‎Authority in accordance with
applicable Law and, if such Tax is an Indemnified Tax, ‎then the sum payable by
the applicable Loan Party shall be increased as necessary so that ‎after any
required withholding or the making of all required deductions (including
‎deductions applicable to additional sums payable under this Section 3.01) the
applicable ‎Recipient receives an amount equal to the sum it would have received
had no such ‎withholding or deduction been made. For purposes of this Section
3.01, the term ‎‎“applicable Law” includes FATCA, and the term “Lender” includes
any L/C Issuer.‎
iv.Paragraph (c) of Section 3.03 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following new paragraphs (c), (d), (e), (f)
and (g):
(c)‎ Notwithstanding anything to the contrary in this Agreement or any other
‎Loan Documents, but without limiting Section 3.01(a) above, if the ‎Agent
determines (which determination shall be conclusive and binding upon all parties
‎hereto absent manifest error), or the Borrower or Required Lenders notify the
‎Agent (with, in the case of the Required Lenders, a copy to the Borrower) ‎that
the Borrower or Required Lenders (as applicable) have determined (which
‎determination likewise shall be conclusive and binding upon all parties hereto
absent ‎manifest error), that:‎
‎(i)‎ adequate and reasonable means do not exist for ascertaining LIBOR ‎for any
requested Interest Period, including, without limitation, because the LIBOR Rate
is not available or published on a current basis and such circumstances ‎are
unlikely to be temporary; or
4



--------------------------------------------------------------------------------



‎(ii)‎ the administrator of the LIBOR Rate or a Governmental ‎Authority having
or purporting to have jurisdiction over the Agent ‎has made a public statement
identifying a specific date after which LIBOR or the ‎LIBOR Rate shall no longer
be made available, or used for determining the ‎interest rate of loans in the
applicable currency, provided that, at the time of such ‎statement, there is no
successor administrator that is satisfactory to the ‎Agent, that will continue
to provide LIBOR after such specific date ‎‎(such specific date, the “Scheduled
Unavailability Date”); or‎
‎(iii)‎ syndicated loans currently being executed, or that include language
‎similar to that contained in this Section 3.03, are being executed or amended
(as ‎applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,‎
then, reasonably promptly after such determination by the Agent or ‎receipt by
the Agent of such notice, as applicable, the Agent ‎and the Borrower may amend
this Agreement solely for purpose of ‎replacing LIBOR in accordance with this
Section 3.03 with (x) one or more SOFR-Based ‎Rates or (y) another alternate
benchmark rate giving due consideration to any evolving or ‎then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
‎such alternative benchmarks and, in each case, including any mathematical or
other ‎adjustments to such benchmark giving due consideration to any evolving or
then existing ‎convention for similar U.S. dollar denominated syndicated credit
facilities for such ‎benchmarks which adjustment or method for calculating such
adjustment shall be published ‎on an information service as selected by the
Agent from time to time in its ‎reasonable discretion and may be periodically
updated (the “Adjustment;” and any such ‎proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become ‎effective at 5:00 p.m. on the fifth
Business Day after the Agent shall have ‎posted such proposed amendment to all
Lenders and the Borrower unless, prior to such ‎time, Lenders comprising the
Required Lenders have delivered to the Agent ‎written notice that such Required
Lenders (A) in the case of an amendment to replace ‎LIBOR with a rate described
in clause (x), object to the Adjustment; or (B) in the case of an ‎amendment to
replace LIBOR with a rate described in clause (y), object to such ‎amendment;
provided that for the avoidance of doubt, in the case of clause (A), the
‎Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any ‎such amendment. Such LIBOR Successor Rate shall be applied in
a manner consistent with ‎market practice; provided that to the extent such
market practice is not administratively ‎feasible for the Agent, such LIBOR
Successor Rate shall be applied in a ‎manner as otherwise reasonably determined
by the Agent.‎
‎(d)‎ If no LIBOR Successor Rate has been determined and the circumstances
‎under clause (c)(i) above exist or the Scheduled Unavailability Date has
occurred (as ‎applicable), the Agent will promptly so notify the Borrower and
each ‎Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
Eurocurrency Rate ‎Loans denominated in Dollars shall be suspended, (to the
extent of
5



--------------------------------------------------------------------------------



the affected Eurocurrency Rate Loans or Interest ‎Periods), and (ii) the
Eurocurrency Rate component shall no longer be utilized in determining ‎the Base
Rate. Upon receipt of such notice, the Borrower may revoke any pending request
‎for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars (to the extent of ‎the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to ‎have converted such
request into a request for a Borrowing of Base Rate Loans (subject to ‎the
foregoing clause (ii)) in the amount specified therein.‎
‎(e)‎ Notwithstanding anything else herein, any definition of LIBOR Successor
‎Rate shall provide that in no event shall such LIBOR Successor Rate be less
than one percent (1%) for ‎purposes of this Agreement.‎
‎(f)‎ In connection with the implementation of a LIBOR Successor Rate, the
‎Agent will have the right to make LIBOR Successor Rate Conforming ‎Changes from
time to time and, notwithstanding anything to the contrary herein or in any
‎other Loan Document, any amendments implementing such LIBOR Successor Rate
‎Conforming Changes will become effective without any further action or consent
of any ‎other party to this Agreement; provided that, with respect to any such
amendment effected, ‎the Agent shall post each such amendment implementing such
LIBOR ‎Successor Conforming Changes to the Lenders reasonably promptly after
such amendment ‎becomes effective‎.‎
‎(g)‎ For purposes hereof: ‎
‎(i)‎ ‎“LIBOR Successor Rate Conforming Changes” means, with respect ‎to any
proposed LIBOR Successor Rate, any conforming changes to the definition ‎of Base
Rate, Interest Period, timing and frequency of determining rates and making
‎payments of interest and other technical, administrative or operational matters
as ‎may be appropriate, in the discretion of the Agent, to reflect the ‎adoption
and implementation of such LIBOR Successor Rate and to permit the
‎administration thereof by the Agent in a manner substantially ‎consistent with
market practice (or, if the Agent determines that ‎adoption of any portion of
such market practice is not administratively feasible or ‎that no market
practice for the administration of such LIBOR Successor Rate exists, ‎in such
other manner of administration as the Agent determines is ‎reasonably necessary
in connection with the administration of this Agreement);‎
‎(ii)‎ ‎“Relevant Governmental Body” means the Federal Reserve Board ‎and/or the
Federal Reserve Bank of New York, or a committee officially endorsed ‎or
convened by the Federal Reserve Board and/or the Federal Reserve Bank of New
‎York for the purpose of recommending a benchmark rate to replace LIBOR in loan
‎agreements similar to this Agreement;‎
6



--------------------------------------------------------------------------------



‎(iii)‎ ‎“SOFR” with respect to any day means the secured overnight ‎financing
rate published for such day by the Federal Reserve Bank of New York, as ‎the
administrator of the benchmark (or a successor administrator) on the Federal
‎Reserve Bank of New York’s website and that has been selected or recommended
‎by the Relevant Governmental Body;‎
‎(iv)‎ ‎“SOFR-Based Rate” means SOFR or Term SOFR; and‎
‎(v)‎ ‎“Term SOFR” means the forward-looking term rate for any period ‎that is
approximately (as determined by the Agent”) as long as any ‎of the Interest
Period options set forth in the definition of “Interest Period” and that ‎is
based on SOFR and that has been selected or recommended by the Relevant
‎Governmental Body, in each case as published on an information service as
‎selected by the Agent from time to time in its reasonable ‎discretion.‎
v.Paragraph (c) of Section 9.03 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following new second sentence of paragraph (c):
(c) Guarantees of any Indebtedness permitted under Sections 9.01(a), (c), (d),
(e), (g) and (i);
vi.Paragraph (d) of Section 9.06 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following new paragraph (d):
(d) the Borrower may make repurchases of its Equity Interests in an aggregate
amount under this paragraph (d) up to $15,000,000 after the Effective Time so
long as immediately before and immediately after such repurchase on a Pro Forma
Basis, incorporating such pro-forma assumptions as are satisfactory to the Agent
in its reasonable discretion, (i) no Default or Event of Default shall have
occurred and be continuing, and (ii)(A) the Loan Parties shall be in compliance
with the financial covenant set forth in Section 9.10(b), (B) the Core Leverage
Ratio shall not exceed 2.75 to 1.00, and (C) the sum of unrestricted cash plus
the amount of the Revolving Commitment available to be borrowed under
Section 2.01 shall not be less than $25,0000,000; and
vii.Paragraph (a) of Section 9.10 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following new paragraph (a):
(a) Total Funded Debt to EBITDA Ratio. The Loan Parties shall not permit the
Core Leverage Ratio as of the end of each fiscal quarter (i) ending June 30,
2019, through December 31, 2019, to exceed 3.25 to 1, (ii) ending March 31,
2020, through December 31, 2020, to exceed 3.75 to 1, and (iii) ending March 31,
2021 and thereafter to exceed 3.25 to 1.00.
7



--------------------------------------------------------------------------------



viii.Paragraph (c) of Section 11.03 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following new paragraph (c):
‎(c)‎ shall not have any duty or responsibility to disclose, and shall not be
‎liable for the failure ‎to disclose, to any Lender or any L/C Issuer any credit
or ‎other information concerning the ‎business, prospects, operations, property,
financial ‎and other condition or creditworthiness of any ‎of the Loan Parties
or any of their ‎Affiliates that is communicated to, or in the possession of,
the ‎‎Agent or any of its Related Parties in any capacity, except for notices,
‎reports and other ‎documents expressly required to be furnished to the Lenders
by ‎the Agent herein.‎
ix.Section 11.07 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following new Section 11.07:
‎‎11.07‎ Non-Reliance on Agent and Other Lenders. Each Lender and L/C Issuer
expressly ‎acknowledges that the ‎Agent has not made any representation or
warranty to it, and that no ‎act ‎by the Agent hereafter taken, including any
consent to, and ‎acceptance of any assignment or ‎review of the affairs of any
Loan Party or any Affiliate thereof, ‎shall be deemed to constitute ‎any
representation or warranty by the Agent to any Lender or L/C Issuer as to any
matter, ‎including whether the ‎Agent has disclosed material information in its
(or its Related ‎Parties’) ‎possession. Each Lender and L/C Issuer represents to
the ‎Agent that it has, independently and ‎without reliance upon the ‎Agent, any
other Lender or any of their Related Parties and based on ‎such documents ‎and
information as it has deemed appropriate, made its own credit analysis of,
‎appraisal of, and ‎investigation into, the business, prospects, operations,
property, financial and ‎other condition and ‎creditworthiness of the Loan
Parties and their Subsidiaries, and all applicable ‎bank or other ‎regulatory
Laws relating to the transactions contemplated hereby, and made its ‎own
decision to ‎enter into this Agreement and to extend credit to the Borrower
hereunder. Each ‎Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon ‎the ‎Agent, any other Lender or any of
their Related Parties and based on ‎such documents and ‎information as it shall
from time to time deem appropriate, continue to make ‎its own credit ‎analysis,
appraisals and decisions in taking or not taking action under or based upon
‎this ‎Agreement, any other Loan Document or any related agreement or any
document furnished ‎‎hereunder or thereunder, and to make such investigations as
it deems necessary to inform itself as ‎‎to the business, prospects, operations,
property, financial and other condition and ‎creditworthiness ‎of the Loan
Parties. Each Lender and L/C Issuer represents and warrants that ‎‎(i) the ‎Loan
Documents set forth the terms of a commercial lending facility and (ii) it is
engaged ‎in ‎making, acquiring or holding commercial loans in the ordinary
course and is entering into this ‎‎Agreement as a Lender or L/C Issuer for the
purpose of making, acquiring or holding commercial ‎‎loans and providing other
facilities set forth herein as may be applicable to such Lender or L/C ‎‎Issuer,
and not for the purpose of purchasing, acquiring or holding any other type of
financial ‎‎instrument,
8



--------------------------------------------------------------------------------



and each Lender and L/C Issuer agrees not to assert a claim in ‎contravention of
the ‎foregoing. Each Lender and L/C Issuer represents and warrants ‎that it is
sophisticated with ‎respect to decisions to make, acquire and/or hold commercial
loans and ‎to provide other facilities ‎set forth herein, as may be applicable
to such Lender or L/C Issuer, ‎and either it, or the Person ‎exercising
discretion in making its decision to make, acquire and/or hold ‎such commercial
loans ‎or to provide such other facilities, is experienced in making, acquiring
or ‎holding such commercial ‎loans or providing such other facilities.‎‎
x.Section 12.20 of the Credit Agreement is hereby amended (i) to change the
title thereof to “Electronic Execution; Electronic Records”, (ii) to designate
the current Section 12.20 as paragraph (a) of Section 12.20, and (iii) to add a
new paragraph (b) immediately after paragraph (a) as follows:
‎(b)‎ The Borrower hereby acknowledges the receipt of a copy of this Agreement
‎and ‎all other Loan Documents. The Agent and each Lender may, on behalf ‎of the
Borrower, ‎create a microfilm or optical disk or other electronic image of this
‎Agreement and any or ‎all of the other Loan Documents. The Agent and each
‎Lender may store the electronic ‎image of this Agreement and the other Loan
Documents in ‎its electronic form and then ‎destroy the paper original as part
of the Agent’s ‎and each Lender’s normal business ‎practices, with the
electronic image deemed to be an ‎original and of the same legal effect,
‎validity and enforceability as the paper originals.‎
xi.Section 12.23 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following new Section 12.23:
12.23. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
9



--------------------------------------------------------------------------------



undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
3.Confirmation of Guaranty by Guarantors. Each Guarantor hereby confirms and
agrees that all indebtedness, obligations or liability of the Borrower under the
Credit Agreement as amended hereby, whether any such indebtedness, obligations
and liabilities are now existing or hereafter arising, due or to become due,
absolute or contingent, or direct or indirect, constitute “Guaranteed
Obligations” under and as defined in the Credit Agreement and, subject to the
limitation set forth in Section 4.01 of the Credit Agreement, are guaranteed by
and entitled to the benefits of the Guaranty set forth in Article 4 of the
Credit Agreement. Each Guarantor hereby ratifies and confirms the terms and
provisions of such Guarantor’s Guaranty and agrees that all of such terms and
provisions remain in full force and effect.
4.Confirmation of Security Interests. Each Loan Party (other than the Special
Guarantors) hereby confirms and agrees that all indebtedness, obligations and
liabilities of the Loan Parties under the Credit Agreement as amended hereby,
whether any such indebtedness, obligations and liabilities are now existing or
hereafter arising, due or to become due, absolute or contingent, or direct or
indirect, constitute “Secured Obligations” under and as defined in the Credit
Agreement and are secured by the Collateral and entitled to the benefits of the
grant of security interests pursuant to Article 5 of the Credit Agreement. The
Loan Parties (other than the Special Guarantors) hereby ratify and confirm the
terms and provisions of Article 5 of the Credit Agreement and agree that, after
giving effect to this Amendment, all of such terms and provisions remain in full
force and effect.
5.No Default; Representations and Warranties, etc. The Loan Parties hereby
confirm that, after giving effect to this Amendment, (i) the representations and
warranties of the Loan Parties contained in Article 7 of the Credit Agreement
and the other Loan Documents (A) that contain a materiality qualification are
true and correct on and as of the date hereof as if made on such date (except to
the extent that such representations and warranties expressly relate to an
earlier date), and (B) that do not contain a materiality qualification are true
and correct in all material respects on and as of the date hereof as if made on
such date (except to the extent that such representations and warranties
expressly relate to an earlier date), and (ii) no Default or Event of Default
shall have occurred and be continuing. Each Loan Party hereby further represents
and warrants that (a) the execution, delivery and performance by such Loan Party
of this Amendment (i) have been duly authorized by all necessary action on the
part of such Loan Party, (ii) will not violate any applicable law or regulation
or the organizational documents of such Loan Party, (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
on such Loan Party or any of its assets that will have a Material Adverse
Effect, and (iv) do not require any consent, waiver, approval, authorization or
order of,
10



--------------------------------------------------------------------------------



or filing, registration or qualification with, any court or governmental
authority or any Person (other than the Agent and the Lenders) which has not
been made or obtained; and (b) it has duly executed and delivered this
Amendment.
i.Conditions to Effectiveness. This Amendment shall become effective as of
March 31, 2020, upon the receipt by the Agent of counterparts of this Amendment
duly executed by each of the parties hereto or written evidence reasonably
satisfactory to the Agent that each of the parties hereto has signed a
counterpart of this Amendment.
6.Miscellaneous.
ii.Except to the extent specifically amended hereby, the Credit Agreement, the
Loan Documents and all related documents shall remain in full force and effect.
This Amendment shall constitute a Loan Document. Whenever the terms or sections
amended hereby shall be referred to in the Credit Agreement, Loan Documents or
such other documents (whether directly or by incorporation into other defined
terms), such defined terms shall be deemed to refer to those terms or sections
as amended by this Amendment.
iii.This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument. Delivery of an executed counterpart to this
Amendment by telecopy or other electronic means shall be effective as an
original and shall constitute a representation that an original will be
delivered.
iv.This Amendment shall be governed by the laws of the State of New York and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
v.The Loan Parties agree to pay all reasonable expenses, including legal fees
and disbursements, incurred by the Agent in connection with this Amendment and
the transactions contemplated hereby.
[Signature Pages Follow]




11




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment, which shall
be deemed to be a sealed instrument as of the date first above written.


BORROWER


AMERESCO, INC.
By: /s/ Spencer Doran Hole 
Spencer Doran Hole
Treasurer, Senior Vice President and Chief Financial Officer


GUARANTORS


AMERESCO ENERTECH, INC.AMERESCO FEDERAL SOLUTIONS, INC.AMERESCO PLANERGY
HOUSING, INC.AMERESCO QUANTUM, INC.AMERESCO SELECT, INC.AMERESCOSOLUTIONS,
INC.APPLIED ENERGY GROUP INC.SIERRA ENERGY COMPANY
By: /s/ Spencer Doran Hole 
Spencer Doran Hole
Vice President and Treasurer
AMERESCO SOUTHWEST, INC.


By: /s/ Spencer Doran Hole 
Spencer Doran Hole
Vice President and Treasurer
E.THREE CUSTOM ENERGY SOLUTIONS, LLC,
By: Sierra Energy Company, its sole member




By: /s/ Spencer Doran Hole 
Spencer Doran Hole
Vice President and Treasurer
[Signature Page to Amendment No. 1 to Fourth Amended and Restated Ameresco
Credit and Security Agreement]

--------------------------------------------------------------------------------



AMERESCO ASSET SUSTAINABILITY GROUP LLC
AMERESCO CT LLCAMERESCO DELAWARE ENERGY LLCAMERESCO EVANSVILLE, LLCAMERESCO
HAWAII LLCAMERESCO Intelligent SYSTEMS, LLCAMERESCO LFG HOLDINGS LLC
AMERESCO NAVY YARD PEAKER LLC
AMERESCO PALMETTO LLC
AMERESCO SOLAR, LLCAMERESCO SOLAR NEWBURYPORT LLCAMERESCO STAFFORD LLCSELDERA
LLCSOLUTIONS HOLDINGS, LLC


By: Ameresco, Inc., its sole member




By: /s/ Spencer Doran Hole 
Spencer Doran Hole
Treasurer, Senior Vice President and Chief Financial Officer
AMERESCO SOLAR – PRODUCTS LLCAMERESCO SOLAR – SOLUTIONS LLCAMERESCO SOLAR –
TECHNOLOGIES LLCBy: Ameresco Solar LLC, its sole memberBy: Ameresco, Inc., its
sole member




By: /s/ Spencer Doran Hole 
Spencer Doran Hole
Treasurer, Senior Vice President and Chief Financial Officer


[Signature Page to Amendment No. 1 to Fourth Amended and Restated Ameresco
Credit and Security Agreement]

--------------------------------------------------------------------------------



AGENT:


BANK OF AMERICA, N.A.




By: /s/ Mollie S. Canup 
        Name: Mollie S. Canup
        Title:  Vice President




LENDERS:


BANK OF AMERICA, N.A.


By: /s/ John F. Lynch 
        Name: John F. Lynch
        Title: Senior Vice President




[Signature Page to Amendment No. 1 to Fourth Amended and Restated Ameresco
Credit and Security Agreement]

--------------------------------------------------------------------------------



TRUIST BANK, as successor by merger to SUNTRUST BANK




By: /s/ Matthew J. Davis 
        Name: Matthew J. Davis
        Title: Senior Vice President




[Signature Page to Amendment No. 1 to Fourth Amended and Restated Ameresco
Credit and Security Agreement]

--------------------------------------------------------------------------------



WEBSTER BANK, N.A.






By: /s/ Samuel Pepe 
        Name: Samuel Pepe
        Title: Vice President






[Signature Page to Amendment No. 1 to Fourth Amended and Restated Ameresco
Credit and Security Agreement]